DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Michael Farn on 2/23/2022.
	The application has been amended and replace the pending claims with the following:
1-2.	(Cancelled) 
3.	(Previously Presented) A method for authorizing access to an asset, the method comprising:
authenticating a user based on an electronic contact lens worn on the user’s eye and on a retinal scan of the user’s eye, the electronic contact lens containing a retinal scanner that captures the retinal scan of the user’s eye; where authenticating the user comprises:
transmitting contact lens authentication data from the electronic contact lens to off-contact-lens, the contact lens authentication data based on an identification of the electronic contact lens that is stored on and retrieved from the contact lens; and processing the contact lens authentication data off-contact-lens to authenticate the user based on the identification of electronic contact lens; and
transmitting retinal scan authentication data from the electronic contact lens to off-contact-lens, the retinal scan authentication data based on the retinal scan; and processing the retinal scan authentication data off-contact-lens to authenticate the user based on the retinal scan; and
authorizing access to the asset based on successful authentications of the user from processing the contact lens authentication data and from processing the retinal scan authentication data.
4.	(Previously Presented) The method of claim 3 where authenticating the user comprises:
creating combination authentication data based on both an identification of the electronic contact lens and on the retinal scan;
transmitting the combination authentication data from the contact lens to off-contact-lens; and
processing the combination authentication data off-contact-lens to authenticate the user.
5.	(Previously Presented) The method of claim 3 where authenticating the user occurs remote from the user’s body.
6-7.	(Cancelled) 
8.	(Previously Presented) The method of claim 3 where authorizing access to the asset occurs on-contact-lens.
9.	(Previously Presented) The method of claim 3 where authenticating the user is based further on another retinal scan of the user’s other eye, the other retinal scan captured by another retinal scanner contained in another electronic contact lens worn on the user’s other eye.
10.	(Previously Presented) The method of claim 3 where the electronic contact lens is registered to a group of one or more authorized persons, and authorizing access to the asset is also based on whether the user is one of the authorized persons registered to the electronic contact lens.
11.	(Cancelled) 
12.	(Previously Presented) The method of claim 3 where the electronic contact lens is registered to a group of one or more resources, and authorizing access to the asset is also based on whether the asset is one of the authorized resources registered to the electronic contact lens.
13.	(Cancelled)
14.	(Currently amended) The method of claim 3 where 
15.	(Cancelled) 
16.	(Previously Presented) A system for authorizing access to an asset, the system comprising:
an electronic contact lens that contains a retinal scanner, the retinal scanner capturing a retinal scan of a user’s eye when the electronic contact lens is worn on the user’s eye, where the retinal scanner includes a one-dimensional sensor array and the retinal scanner further includes a lens that images a two-dimensional area of a fundus of the user’s eye onto the one-dimensional sensor array;
an authentication module that authenticates the user based on the electronic contact lens and on the retinal scan captured by the retinal scanner; and
an authorization module that authorizes access to the asset based on successful authentication of the user.
17.	(Previously Presented) A system for authorizing access to an asset, the system comprising:
an electronic contact lens that contains a retinal scanner, the retinal scanner capturing a retinal scan of a user’s eye when the electronic contact lens is worn on the user’s eye, where the retinal scanner includes a one-dimensional sensor array that is scanned across a fundus of the user’s eye, and the retinal scan is a two-dimensional scanned image of the fundus;
an authentication module that authenticates the user based on the electronic contact lens and on the retinal scan captured by the retinal scanner; and
an authorization module that authorizes access to the asset based on successful authentication of the user.
18.	(Currently amended) The system of claim 17 [[13]] where the retinal scanner includes a single sensor that is scanned across a fundus of the user’s eye.
19.	(Currently amended) The system of claim 17 [[13]] where the retinal scanner captures a multi-spectral retinal scan.
20.	(Currently amended) The system of claim 17 [[13]] where the retinal scanner operates in an infrared wavelength range.

Allowable Subject Matter
Claims 3-5, 8-10, 12, 14, and 16-20 are allowed.
3.          Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.		








	           		

					   Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOLOMON G BEZUAYEHU whose telephone number is (571)270-7452.  The examiner can normally be reached on Monday-Friday 10 AM-7 PM..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on 571-270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-0101 (IN USA OR CANADA) or 571-272-1000.
/SOLOMON G BEZUAYEHU/          Primary Examiner, Art Unit 2666